t c memo united_states tax_court manley mullings and melvina barnes-mullings petitioners v commissioner of internal revenue respondent docket no filed date manley mullings and melvina barnes-mullings pro sese linda p azmon and laurence d ziegler for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this matter is before the court on petitioners' motion to vacate order of dismissal a hearing has been held on petitioners' motion petitioners resided pincite putnam avenue brooklyn new york when their petition was filed such address was petitioners' last_known_address at all times relevant to this case on date respondent mailed a notice_of_deficiency for taxable_year by certified mail to petitioners at their last_known_address petitioners received that notice without delay on date petitioners filed a petition with this court pertaining to taxable years and petitioners filed an amended petition pertaining to those same years on date respondent filed a motion to dismiss for lack of jurisdiction on date and petitioners filed an objection thereto one week later in her motion respondent moved for dismissal with respect to on the ground that the petition the amended petition was filed in response to this court' sec_1 order for proper petition and filing fee was not filed timely and with respect to on the ground that a notice_of_deficiency had not been issued for that year on date this court granted respondent's motion and entered an order of dismissal for lack of jurisdiction on the grounds asserted by respondent in her motion thereafter petitioners filed a motion to vacate order of dismissal and respondent filed an objection thereto soon thereafter in her objection respondent asserted for the first time that a notice_of_deficiency for taxable_year had been issued to petitioners on date respondent contends that this court still lacks jurisdiction over as well as on the ground that the petition was not filed timely the jurisdiction of this court is governed by statute sec_7442 in order to maintain an action in this court there must be a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 91_tc_1019 under sec_6212 a notice_of_deficiency is sufficient if it is mailed to the taxpayer's last_known_address by certified or registered mail sec_6212 and b a notice_of_deficiency will be deemed valid whether or not received by the taxpayer if it was mailed to the taxpayer's last_known_address 763_f2d_89 2d cir affg an unpublished order of this court 81_tc_42 in general a petition must be filed with the tax_court within days from the date a statutory_notice_of_deficiency is mailed to a taxpayer residing in the united_states sec_6213 if a petition is not filed within the 90-day period this court does not acquire jurisdiction of the case 60_tc_522 affd per curiam 499_f2d_550 2d cir the petition in this case was filed on date as indicated above if there is a valid notice_of_deficiency and the petition is filed after expiration of the statutory filing period the petition must be dismissed for lack of jurisdiction as untimely sec_6213 rule a c see monge v commissioner supra pincite abeles v commissioner supra pincite however if the notice_of_deficiency is invalid or if no deficiency_notice was issued we will dismiss the case with respect to either or both years for lack of jurisdiction on that ground see 92_tc_729 supplemented by tcmemo_1990_524 affd without published opinion 935_f2d_1282 3d cir petitioners acknowledge that the notice_of_deficiency was properly mailed on date and that they received it without prejudicial delay petitioners do not contend that the notice was insufficient in any respect when it was issued instead petitioners argue that respondent should be estopped from claiming the petition is time-barred on equitable grounds with respect to the notice petitioners dispute that respondent prepared such notice in and in any event contend that respondent failed to mail it to their last_known_address in support of their argument that respondent should be estopped from claiming that the petition for was not filed timely petitioners claim that they did not file a petition sooner because respondent advised them to have the audit reopened instead of filing a petition with this court although the argument is not clearly articulated by petitioners apparently they claim that respondent had rescinded the notice_of_deficiency under sec_6212 prior to the date they were required to file a petition with this court sec_6212 provides that the secretary may with the consent of the taxpayer rescind any notice_of_deficiency mailed to the taxpayer the taxpayer has no right to file a petition with the tax_court based on a rescinded notice_of_deficiency sec_6212 sec_6212 requires mutual consent by the secretary and the taxpayer to effect a rescission of a notice_of_deficiency see slattery v commissioner tcmemo_1995_274 documents submitted by the parties show that in respondent reopened the audit at petitioners' request and that this second_phase of the audit was not completed for several the internal_revenue_service has provided guidance to taxpayers wishing to consent to the rescission of a notice_of_deficiency see revproc_88_17 1988_1_cb_692 this revenue_procedure advises the taxpayer to request form_8626 agreement to rescind notice_of_deficiency which becomes effective when executed on behalf of the commissioner years however in the record there is no documentation of an agreement by the parties to rescind the notice_of_deficiency by itself the reopening of the audit in well after the running of the 90-day period did not effect a rescission see slattery v commissioner supra the record here does not indicate that respondent ever considered rescinding the notice_of_deficiency or ever suggested to petitioners the possibility of rescission the record does not support the conclusion that petitioners somehow were misled into thinking there had been a rescission of the deficiency_notice in a letter to respondent dated date petitioners themselves indicate that they were warned that continued efforts to achieve an administrative resolution would not suspend the day period petitioners wrote we contacted the internal_revenue_service person listed on the notice_of_deficiency and he informed us that we did not have to go to court for the irs could resolve the matter but we had days to contest the deficiency in court emphasis added petitioners' own statement summarizes the circumstances of this record after the mailing of the notice_of_deficiency petitioners urged further administrative consideration of the case respondent's representatives agreed to conduct such further review but expressly warned petitioners that they had only days to file a petition with the tax_court regardless of any administrative review the circumstances are inconsistent with any suggestion of rescission of the deficiency_notice we conclude that the notice_of_deficiency was not rescinded pursuant to sec_6212 accordingly we hold that we lack jurisdiction with respect to because the petition was not filed timely with respect to petitioners' tax_year in the motion to dismiss for lack of jurisdiction filed by respondent on date respondent represented with respect to the year no statutory_notice_of_deficiency were sic issued to petitioner by respondent the petitioners seeks sic a release of a lien that was placed on their property after failing to pay their taxes for that year said liability was self assessed as a result of the filing of their income_tax return without any remittance the petitioners have not attached a copy of any statutory_notice_of_deficiency for to their petition as required by tax_court rule b and have failed to establish that the court has acquired jurisdiction pursuant to sec_6213 and tax_court rule relying upon respondent's representations this court granted respondent's motion to dismiss with respect to and stated petitioners have failed to establish that a notice_of_deficiency has been sent for the taxable_year required by internal_revenue_code sec_6213 to form a basis for an appeal to this court for that year in their motion to vacate the order of dismissal petitioners assert that they never received a notice_of_deficiency for and request the issuance of such notice so they can petition this court respondent attached to her objection to petitioners' motion to vacate and her supporting memorandum copies of a purported notice_of_deficiency for and a purported u s postal service form_3877 reflecting postal service receipt respondent now states that a deficiency_notice was mailed to petitioners' last_known_address for and that petitioners failed to file a petition with this court within the time allowed by statute for such petition however petitioners contend that they never received a deficiency_notice for and that the copies of documents attached to respondent's objection and memorandum are false at the hearing on the present motion to vacate respondent introduced no evidence concerning usual procedures in respondent's office for the preparation and mailing of deficiency notices or concerning the preparation and mailing of the deficiency_notice for in this case respondent has failed to explain the reason for her representation in her motion to dismiss to the effect that no deficiency_notice had been issued to petitioners with respect to as contrasted with respondent's present assertion disputed by petitioners that such a deficiency_notice was sent to petitioners under such circumstances at the least respondent should have provided a witness or otherwise introduced a copy of the disputed notice_of_deficiency into evidence at the hearing on the present motion also respondent should have provided evidence that she exercised due diligence in efforts to locate a deficiency_notice for before representing to this court in support of a motion to dismiss that no deficiency_notice had been issued for see pietanza v commissioner tcmemo_1990_524 on this record we hold respondent to her initial representations and adhere to our initial order dismissing this case as to on the ground that respondent failed to issue a deficiency_notice accordingly an order will be issued denying petitioners' motion to vacate order of dismissal
